Title: To Thomas Jefferson from James Thomson Callender, [ca. 20] October 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail [ca. 20] Octr. 1800.

I am afraid of being troublesome. I wrote you last week with some pages of The Prospect, and now inclose a few more. I expect to have two pieces in tomorrow’s Argus, and a defence of Mr. Coxe in the Examiner. Mr Larkin Stannard of Spotsylvania was here this minute, and says that some of my Subscribers that he got me, were shy of taking the books after they heard of my being imprisoned. It almost requires an effort of my credulity to believe that such wretches Can exist. How Congress contrived to raise the fabric of a revolution upon such scaffolding is wonderful indeed!
Certainly a people thus buried in the kennel of servility require very much the Aid of a political apostle; and I have contemplated, for some time, the setting up, next Summer, or Autumn, a printing office in Richmond, providing we succeed in turning out the aristocracy. By a press of my own, I would not only get the work much more easily, and thankfully, but much more cheaply done; and among such drones, I Could not fail of plenty of business. The Editorship of a news paper, and the probable profit of a volume per annum, would Come to a thousand dollars per annum, 500, for the former, the Argus or Examiner, and 500 for the latter; and upon a smaller sum it is not possible to exist. 2 or 300 dollars would be quite enough to buy a press, &ca.
 